  Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 1 of 11 PageID #:1654




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE: TIKTOK, INC.,                            )
CONSUMER PRIVACY                                )       MDL No. 2948
LITIGATION,                                     )
                                                )       Master Docket No. 20 C 4699
                                                )
                                                )       Judge John Z. Lee
                                                )
                                                )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases              )


                            DECLARATION OF MEGAN E. JONES

I, Megan E. Jones, declare as follows:

        1.       I am a partner at Hausfeld LLP.

        2.       My firm, along with Burns Charest LLP, filed the first case in this MDL asserting

BIPA claims on April 30, 2020. It was based on extensive, independent and proprietary research and

investigation. The history of what happened since that time is laid out in the numerous other filings

before this Court.

        3.       I, and the Litigating Firms, believed that mediation was premature prior to resolution

of venue and class leadership in the MDL. Nevertheless, when it appeared that the Settling Firms

were going to proceed with a mediation despite our concerns, I agreed to evaluate participating in

the mediation with Mr. Rhow.

        4.       TikTok’s Counsel, Anthony Weibell, initially sought out and welcomed our

participation.

        5.       On August 6, 2020, however, he abruptly changed course and required settlement

conditions in order for me to attend the mediation, and banned Bird Marella and Glancy Prongay

completely.




                                                    1
  Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 2 of 11 PageID #:1655



        6.       On August 11, 2020 at 10:12 am PST, Mr. Weibell sent an email (that I was copied

on) that stated “[t]here has been no change in TikTok’s position.” See Doc. No. 11-7, page 4. There,

he stated:

              a. “TikTok welcomes the inclusion in the mediation of the consolidated plaintiffs from
                 the ND Cal actions and their representation by Megan Jones. . . But no confidential
                 mediation communications or confidential information disclosed by TikTok as a part
                 of or as a result of the mediation or anticipated settlement may be shared with any
                 attorney or staff associated with the Bird Marella or Glancy law firms.”

              b. For the first time, in this email, I was asked to acknowledge Mr. Weibell’s terms in

                 writing:

                      i. If Ms. Jones acknowledges and agrees to the limitation above in a
                         written response to this email and agrees that no one associated with
                         Plaintiffs will disclose any confidential mediation communications or
                         other confidential information from TikTok to any attorney or staff
                         associated with the Bird Marella or Glancy law firms, then TikTok
                         consents for Ms. Jones to receive the materials that have been
                         exchanged to date and to participate at the mediation on behalf of any
                         plaintiffs. (emphasis in original)

See Doc. No. 11-7, pages 4-5.

        7.       I was concerned that I would be asked to participate in a mediation on behalf of

“any plaintiffs,” but at the same time be precluded by Mr. Weibell from talking to those same

plaintiffs’ counsel (i.e., Bird Marella and Glancy Prongay).

        8.       On August 11, 2020 at 11:32 am PST, Mr. Weibell asked me by email if I was

planning to attend the mediation.

        9.       On August 11, 2020 at 10:25 pm PST, I was copied on an email that Ekwan Rhow

sent to Mr. Weibell. In that email, Mr. Rhow asked Mr. Weibell to reconsider his position regarding

my attendance with a gag order. See Doc. No. 11-7, pages 3-4.

        10.      On August 12, 2020, at 9:05 pm I was copied on an email that Mr. Rhow sent to Mr.

Weibell. In that email, Mr. Rhow stated both that a) I was willing to participate in the mediation

without any conditions, and b) that he was willing to attend the August 13, 2020 mediation as well:


                                                    2
  Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 3 of 11 PageID #:1656



              a. “We have not heard from you but continue to believe that we have the right and the
                 obligation to participate tomorrow, as per our below e-mail. Megan Jones will be at
                 your offices ready to participate but does not consent to any of the conditions that
                 you have attempted to impose. I will be available by zoom and phone, and expect to
                 participate in all aspects of the mediation as well. I will start my drive down from
                 Lake Tahoe by about 9 a.m. so that I can participate in person in the afternoon.

See Exhibit 1, attached (emphasis added).

        11.        On August 12, 2020 at 9:49 pm PST, I was copied on an email from Mr. Weibell that

stated, in part:

              a. “TikTok’s position has not changed.”

              b. “This is a private mediation between parties that have a contract with each other and
                 with the mediator to engage in a confidential mediation.”

              c. “Your email below also states that she does not consent to the confidentiality
                 conditions to which the rest of the parties have agreed. She cannot and will not
                 therefore be admitted to the mediation.”

See Exhibit 1, attached (emphasis added).

        12.        Mr. Weibell therefore prevented me from attending the mediation on August 13,

2020.

        13.        Katrina Carroll posits a question in her declaration: “[W]hat could have been the

conceivable downside of Ms. Jones’ attendance at the mediation, even if Mr. Rhow could not be

there?” See Doc. No. 52 at ¶ 77.

        14.        Rule of Professional Conduct 1.2(a) in California and Illinois both state: “a lawyer

shall abide by a client’s decisions concerning the objectives of representation, and as required by rule

1.4, shall reasonably consult with the client as to the means by which they are to be pursued. . . . A

lawyer shall abide by client’s decision whether to settle a matter.” Cal. R. Prof’l Conduct, R. 1.2(a)

(eff. Nov. 1, 2018); Ill. R. Prof’l Conduct R. 1.2 (eff. Jan. 1, 2010).




                                                     3
  Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 4 of 11 PageID #:1657



         15.    Rules of Professional Conduct 1.4 in California and Illinois both state that “a lawyer

shall explain a matter to the extent reasonably necessary to permit the client to make informed

decisions regarding the representation.” Id. at 1.4(b). In fact, comments to the Illinois rule state that:

         [2] If these Rules require that a particular decision about the representation be made by the
         client, paragraph (a)(1) requires that the lawyer promptly consult with and secure the
         client’s consent prior to taking action unless prior discussions with the client have
         resolved what action the client wants the lawyer to take. For example, a lawyer who receives
         from opposing counsel an offer of settlement in a civil controversy . . .must promptly
         inform the client of its substance unless the client has previously indicated that the
         proposal will be acceptable or unacceptable or has authorized the lawyer to accept or to
         reject the offer. See Rule 1.2(a).

         [3] Paragraph (a)(2) requires the lawyer to reasonably consult with the client about the means
         to be used to accomplish the client’s objectives. In some situations–depending on both the
         importance of the action under consideration and the feasibility of consulting with the
         client–this duty will require consultation prior to taking action.

         [5] The client should have sufficient information to participate intelligently in
         decisions concerning the objectives of the representation and the means by which they
         are to be pursued, to the extent the client is willing and able to do so. Adequacy of
         communication depends in part on the kind of advice or assistance that is involved.


Ill. R. Prof’l Conduct R. 1.4 (comments) (eff. Jan. 1, 2010) (emphasis added).

         16.    Model Rules of Professional Conduct 4.2 in Illinois and California state that “In

representing a client, a lawyer shall not communicate [directly or indirectly] about the subject of the

representation with a person the lawyer knows to be represented by another lawyer in the matter . . .

.” Ill. R. Prof’l Conduct R. 4.2.; Cal. R. Prof’l Conduct, R. 4.2(a) (alteration in Cal R. Prof’l Conduct

only).

         17.    Bird Marella and Glancy Prongay have the following clients: Misty Hong, minor

A.S., through her mother and legal guardian Laurel Slothower, and minor A.R., through her mother

and legal guardian Gilda Avila. I do not represent those clients, nor do I have an attorney client

relationship with them.




                                                    4
  Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 5 of 11 PageID #:1658



       18.     Given the foregoing Rules of Professional Conduct, I was concerned about Mr.

Weibell’s conditions.

       19.     Further, in appointing me to the Plaintiffs’ Executive Committee with settlement

authority, Judge Koh’s Order stated that Mr. Rhow was, in addition to being Lead counsel, also the

Chair of the Executive Committee who had general oversight of all work on the case. See In Re

TikTok Privacy Litig., Case No. 5:19-cv-07792-LHK (N.D. Cal.), Doc. No. 82 (adopting leadership

structure set forth in Doc. No. 64). As this Order had yet to be explicitly modified by this Court, I

also did not want to jeopardize violating Judge Koh’s directions by entering into settlement

conditions that explicitly prevented oversight by Mr. Rhow.

       20.     In my years of experience as a class action litigator, I cannot recall ever participating

in settlement negotiations under conditions that: (1) required me to participate in a mediation on

behalf of clients that I do not represent; and (2) permitted me to ask counsel for those clients (not

present at the mediation) for advice about terms that affect their clients, but when doing so,

prevented me from disclosing the actual mediation terms themselves.

       21.     For these reasons, I could not agree to Mr. Weibell’s terms, and therefore was

prevented from attending the mediation on August 13, 2020.



Executed this 15th day of September, 2020 in Palo Alto, California.


                                                    /s/ Megan E. Jones
                                                    Megan Jones




                                                   5
Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 6 of 11 PageID #:1659




                           EXHIBIT 1
       Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 7 of 11 PageID #:1660
                                                 Tuesday, September 15, 2020 at 16:11:25 Paciﬁc Daylight Time

Subject:    RE: Media*on
Date:       Wednesday, August 12, 2020 at 9:49:35 PM Paciﬁc Daylight Time
From:       Weibell, Tony
To:         Ekwan E. Rhow
CC:         Katrina Carroll, Megan E. Jones, jjagher@Nlmlaw.com
ADachments: image001.png, image002.png, image003.png, image004.png, image005.png, image006.png

???

Hi Ekwan,

It is late on the evening before a very large media*on that has been in the works for some *me. I am puVng
my children to bed. I cannot make any sense of your email. TikTok’s posi*on has not changed. This is a private
media*on between par*es that have a contract with each other and with the mediator to engage in a
conﬁden*al media*on. I asked Megan yesterday to tell me whether she planned to par*cipate so that I could
make arrangements with security and provide her with the COVID-19 protocol to be admi[ed to the oﬃce. I
waited all day, and she never responded with any indica*on that she planned to a[end. Your email below
also states that she does not consent to the conﬁden*ality condi*ons to which the rest of the par*es have
agreed. She cannot and will not therefore be admi[ed to the media*on. And for the reasons stated in my
prior emails, neither can you. Further, for eﬃciency and logis*cal reasons, it is also too late to change your
mind about whether Megan will now accept the proposed condi*ons. The *me has long passed for
acceptance.

We have a very long and grueling day ahead to a[empt to resolve the many issues in these cases with the
par*es who are a[ending. Please do not seek to contact us or otherwise disrupt those eﬀorts further. If you
would like to talk aaer the media*on, I would be happy to do so.

Thanks,

Tony

From: Ekwan E. Rhow <erhow@birdmarella.com>
Sent: Wednesday, August 12, 2020 9:05 PM
To: Weibell, Tony <aweibell@wsgr.com>
Cc: Katrina Carroll <kcarroll@carlsonlynch.com>; Megan E. Jones <mjones@hausfeld.com>
Subject: RE: Media*on

[External]
Tony:
We have not heard from you but con*nue to believe that we have the right and the obliga*on to par*cipate
tomorrow, as per our below e-mail. Megan Jones will be at your oﬃces ready to par*cipate but does not
consent to any of the condi*ons that you have a[empted to impose. I will be available by zoom and phone,
and expect to par*cipate in all aspects of the media*on as well. I will start my drive down from Lake Tahoe by
about 9 a.m. so that I can par*cipate in person in the aaernoon.
Ekwan


Ekwan E. Rhow

                                                                                                          Page 1 of 5
        Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 8 of 11 PageID #:1661


Principal
O: 310.201.2100
F: 310.201.2110
E: erhow@birdmarella.com
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
www.BirdMarella.com

From: Ekwan E. Rhow
Sent: Tuesday, August 11, 2020 10:25 PM
To: Weibell, Tony <aweibell@wsgr.com>
Cc: Katrina Carroll <kcarroll@carlsonlynch.com>; Megan E. Jones <mjones@hausfeld.com>
Subject: RE: Media*on

Tony:

I write in response to your August 6, 2020 and August 11, 2020 e-mails.

On July 14, 2020, Judge Lucy H. Koh issued an order under Rule 23(g) of the Federal Rules of Civil Procedure
in which she appointed me as “Interim Lead Plain*ﬀs’ Counsel and Chairperson of an Execu*ve Commi[ee”
consis*ng of “Kara Wolke of Glancy, David Given of Phillips, Megan Jones of Hausfeld, and Amanda Klevorn of
Burns.” Judge Koh explicitly adopted the “leadership conﬁgura*on and general oversight responsibili*es” set
forth in our mo*on, which made each of the Execu*ve Commi[ee members responsible to me, and gave me
joint responsibility for their par*cular areas of oversight. That includes Ms. Jones’s oversight of se[lement.
See In re TikTok, Inc. Privacy Li*g., 19-cv-07792, Doc. Nos. 64, 82. Judge Koh’s Order remains in place and
governs all par*es and counsel in the Northern District of California, including you and your clients.

Despite your express invita*on to the par*es in the N.D. Cal. ac*ons to a[end the media*on, you now
demand that (1) I not a[end the media*on and (2) Ms. Jones acknowledge and agree “that no one associated
with Plain*ﬀs will disclose any conﬁden*al media*on communica*ons or other conﬁden*al informa*on from
TikTok to any a[orney or staﬀ associated with the Bird Marella or Glancy law ﬁrms.” These unilaterally-
imposed condi*ons are in direct viola*on of Judge Koh’s Order, which allow – and indeed require – Ms. Jones
to communicate and coordinate with me. I have equal right and responsibility to a[end the media*on under
the Order, and to represent my clients and the class iden*ﬁed in the N.D. Cal. complaints. Your demands also
impermissibly interfere with the a[orney-client rela*onship by preven*ng open and candid discussions about
the media*on between our clients and their chosen counsel of record, and as such require that we violate
the rules of professional responsibility. This is unacceptable.

You already admi[ed that your clients have no actual evidence of a conﬂict, but only vague “feelings”
mo*va*ng these demands. Nonetheless, without obliga*on to do so, I conﬁrmed to you last week that I have
no past, present or planned connec*ons with Facebook, Instagram, Microsoa, President Trump or the
ongoing governmental inves*ga*ons. Nor do Bird Marella or Glancy, Prongay & Murray. Even though any such
connec*ons would not be a basis to disqualify our ﬁrms – and you have never sought or obtained such a
disqualiﬁca*on order – I indicated our willingness to sign declara*ons a[es*ng to the lack of such
connec*ons to supplement all the normal conﬁden*ality protec*ons that a[ach to media*on. We remain
willing to do so.

Your a[empt to personally select which plain*ﬀs’ counsel a[ends the media*on is especially concerning
given your repeated admissions to me and others that my presence would be useful to ensuring a

                                                                                                          Page 2 of 5
Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 9 of 11 PageID #:1662
Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 10 of 11 PageID #:1663
Case: 1:20-cv-04699 Document #: 79-2 Filed: 09/15/20 Page 11 of 11 PageID #:1664
